Exhibit 10.1

FORM OF

TILLY’S, INC.

AMENDED AND RESTATED 2012 EQUITY AND INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

Tilly’s, Inc., a Delaware corporation, (the “Company”), pursuant to its Amended
and Restated 2012 Equity and Incentive Award Plan (as may be amended from time
to time, the “Plan”), hereby grants to the holder listed below (the
“Participant”) an award of restricted stock units (the “RSUs”). Each RSU
represents the right to receive one (1) share of Class A Common Stock (each, a
“Share”) in accordance with the terms and conditions hereof if applicable
vesting conditions are satisfied. This award of RSUs is subject to all of the
terms and conditions set forth in this Restricted Stock Unit Grant Notice (the
“Grant Notice”), the Restricted Stock Unit Award Agreement attached hereto as
Exhibit A (together, the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in of this Agreement.

 

Participant:

 

Grant Date:

 

Total Number of RSUs:

 

Vesting Commencement Date:

 

Vesting Schedule:

 

Termination: If the Participant experiences a Termination of Service prior to
the applicable vesting date, all RSUs that have not become vested on or prior to
the date of such Termination of Service (after taking into consideration any
vesting that may occur in connection with such Termination of Service, if any)
will thereupon be automatically forfeited by the Participant without payment of
any consideration therefor.

By his or her signature below, the Participant agrees to be bound by the terms
and conditions of the Plan and this Agreement. The Participant has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of this Grant Notice, the Agreement and the Plan. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or the Agreement. In addition, by signing below, the Participant also agrees
that the Company, in its sole discretion, may satisfy any withholding
obligations in accordance with Section 3.1 of this Agreement by (i) withholding
Shares otherwise issuable to the Participant upon full vesting of the RSUs,
(ii) instructing a broker on the Participant’s behalf to sell Shares otherwise
issuable to the Participant upon vesting of the RSUs and submit the proceeds of
such sale to the Company, or (iii) using any other method permitted by
Section 3.1 of the Agreement or the Plan. If the Participant lives in a
community property state and either is married or has a registered domestic
partner, his or her spouse has signed the Consent of Spouse attached hereto as
Exhibit B.

 

TILLY’S, INC.: PARTICIPANT: By:

 

By:

 

Print Name:

 

Print Name:

 

Title:

 

Address:

 

Address:

 



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT GRANT NOTICE

RESTRICTED STOCK UNIT AWARD AGREEMENT

ARTICLE I.

GENERAL

1.1 Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

TERMS AND CONDITIONS OF RSUS

2.1 Grant of RSUs. Upon the terms and conditions set forth in the Plan and this
Agreement, effective as of the Grant Date set forth in the Grant Notice, the
Company hereby grants to the Participant an award of RSUs under the Plan in
consideration of the Participant’s past and/or future employment with or service
to the Company or any Affiliate and for other good and valuable consideration.
In consideration of this grant of RSUs, the Participant agrees to render
faithful and efficient services to the Company or its Affiliates. Unless and
until the RSUs have fully vested in the manner set forth in the Grant Notice,
the Participant will have no right to receive any Common Stock or other payment
in respect of the RSUs.

2.2 Vesting of RSUs. The RSUs shall vest and become nonforfeitable, if at all,
in accordance with the terms and conditions set forth in the Grant Notice.

2.3 Payment of RSUs. As soon as administratively practicable following the
vesting of any RSUs pursuant to Section 2.2 hereof, but in no event later than
thirty (30) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short term deferral” exemption from
Section 409A of the Code), the Company shall deliver to the Participant (or the
Participant’s Permitted Transferee, if applicable) a number of Shares equal to
the number of RSUs subject to this award or RSUs that fully vest on the
applicable vesting date (either by delivering one or more certificates for such
Shares or by entering such Shares in book entry form, as determined by the
Administrator in its sole discretion). Notwithstanding the foregoing, if Shares
cannot be issued within that timeframe pursuant to Section 12.4 of the Plan (or
any successor provision thereto), the Shares shall be issued pursuant to the
preceding sentence as soon as administratively practicable after the
Administrator determines that Shares can be issued in accordance with such
Section.

2.4 Forfeiture and Termination of RSUs. All RSUs granted under this Agreement
shall be forfeited and terminated as set forth in the Grant Notice.

2.5 Conditions to Delivery of Shares. The Company shall not be required to issue
or deliver any certificates or make any book entries evidencing Shares
deliverable hereunder prior to fulfillment of the conditions set forth in
Section 12.4 of the Plan.

2.6 Rights as Stockholder. The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs or any
Shares underlying the RSUs unless and until such Shares shall have been issued
by the Company and are held of record by such holder (as evidenced by the
appropriate

 

A-1



--------------------------------------------------------------------------------

entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14.2 of the Plan.

ARTICLE III.

MISCELLANEOUS PROVISIONS

3.1 Tax Withholding. The Company shall have the authority and the right to
deduct or withhold, or to require the Participant to remit to the Company
(including without limitation, as provided in the Grant Notice), an amount
sufficient to satisfy all applicable federal, state and local taxes required by
law to be withheld (if any) with respect to any taxable event arising in
connection with the RSUs. The Company shall not be obligated to deliver any new
certificate representing Shares to the Participant or the Participant’s legal
representative or to enter such Shares in book entry form unless and until the
Participant or the Participant’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of the Participant arising in connection with
the RSUs or payments thereunder.

3.2 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement as provided in the Plan. All interpretations and
determinations made by the Administrator in good faith shall be final and
binding upon the Participant, the Company and all other interested persons.

3.3 Grant Not Transferable. Without limiting the generality of any other
provision hereof, the RSUs shall be subject to the restrictions on
transferability set forth in Section 12.3 of the Plan.

3.4 Adjustments. The Participant acknowledges that the RSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 14 of the Plan.

3.5 Tax Consultation. The Participant understands that the Participant may
suffer adverse tax consequences in connection with the RSUs granted pursuant to
this Agreement (and any Shares issuable with respect thereto). The Participant
represents that the Participant has consulted with any tax consultants the
Participant deems advisable in connection with the RSUs and the issuance of
Shares with respect thereto and that the Participant is not relying on the
Company for any tax advice.

3.6 Participant’s Representations. The Participant shall, if required by the
Company, concurrently with the issuance of any securities hereunder, make such
written representations as are deemed necessary or appropriate by the Company
and/or the Company’s counsel.

3.7 Section 409A. This Agreement shall be interpreted in accordance with the
requirements of Section 409A of the Code. The Administrator may, in its
discretion, adopt such amendments to the Plan or this Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate to comply with the requirements of Section 409A of
the Code or an available exemption therefrom, provided, however, that the
Administrator shall have no obligation to take any such action(s) or to
indemnify any person for failing to do so.

3.8 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the RSUs in any material way without the prior written
consent of the Participant.

 

A-2



--------------------------------------------------------------------------------

3.9 Not a Contract of Service Relationship. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue to serve as an
Employee, Director, Consultant or other service provider of the Company or any
of its Affiliates or shall interfere with or restrict in any way the rights of
the Company and its Affiliates, which rights are hereby expressly reserved, to
discharge or terminate the services of the Participant at any time for any
reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an Affiliate
and the Participant.

3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the RSUs and this Agreement shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.11 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, as well as all applicable state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

3.12 Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the RSUs, and rights no greater than
the right to receive the Common Stock as a general unsecured creditor with
respect to RSUs, as and when payable hereunder.

3.13 Successors and Assigns. The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates. Subject to the restrictions on transfer set forth in Section 3.3
hereof, this Agreement shall be binding upon the Participant and his or her
heirs, executors, administrators, successors and assigns.

3.14 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits thereto, if any) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and its Affiliates and the Participant with respect to the subject matter
hereof.

3.15 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to the
Participant shall be addressed to the Participant at the Participant’s last
address reflected on the Company’s records. Any notice shall be deemed duly
given when sent via email or when sent by reputable overnight courier or by
certified mail (return receipt requested) through the United States Postal
Service.

 

A-3



--------------------------------------------------------------------------------

3.16 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.17 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK UNIT GRANT NOTICE

CONSENT OF SPOUSE

I,                                         , spouse of
                                        , have read and approve the Restricted
Stock Unit Grant Notice (the “Grant Notice”) to which this Consent of Spouse is
attached and the Restricted Stock Unit Agreement (the “Agreement”) attached to
the Grant Notice. In consideration of issuing to my spouse the shares of the
common stock of Tilly’s, Inc. set forth in the Grant Notice, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares of the common stock of
Tilly’s, Inc. issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

 

Dated:

 

 

Signature of Spouse

 

B-1